REASONS FOR ALLOWANCE

Claims 1, 4, 6-7, 8-12 and 21 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Upon further consideration and in view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the limitations of claims 1, 4, 7 and 12.

The related art of record fails to disclose or suggest A wiper control device comprising: a wiper motor that includes a first terminal and a second terminal, and that causes a wiper blade to perform a wiping operation by rotating in a specific direction in a state in which a positive voltage is supplied to the first terminal and the second terminal is grounded, and by rotating in the opposite direction to the specific direction in a state in which the first terminal is grounded and a positive voltage is supplied to the second terminal; a drive circuit that includes a first switching element with one end connected to a power source and another end connected to the first terminal, a second switching element with one end connected to the first terminal and another end grounded, a third switching element with one end connected to the power source and another end connected to the second terminal, and a fourth switching element with one end connected to the second terminal and another end grounded, the respective switching elements being switched ON/OFF so as to supply the positive voltage to the first terminal and ground the second terminal, or so as to ground the first terminal and supply the positive voltage to the second terminal; a voltage divider circuit that is configured by the second switching element and a resistor having one end connected to the power source and another end connected to the first terminal, and that is configured to lower a voltage of the power source to a test voltage that does not cause the wiper motor to rotate; a power source voltage detection section that is configured to detect the voltage of the power source; and a measurement section that is input with a detected voltage of a voltage output from the voltage divider circuit to the second terminal via the first terminal and the wiper -2-Application No. 16/976,359 motor in a state in which all the switching elements of the drive circuit are in an OFF state, and that is configured to compute a motor terminal voltage, this being a potential difference between the first terminal and the second terminal, from the detected voltage, wherein the measurement section determines states of the wiper motor and the drive circuit based on respective conditions of the detected voltage, the motor terminal voltage, and the power source voltage, and wherein the measurement section determines that a break is present in circuitry of the wiper motor in cases in which the power source voltage is normal and the detected voltage and the motor terminal voltage each exhibit a gradually attenuating oscillating state converging on a constant low voltage; wherein the measurement section determines that either the first switching element or the third switching element has shorted in cases in which the power source voltage is normal and the detected voltage and the motor terminal voltage each exhibit a gradually attenuating oscillating state converging on a constant high voltage, wherein the measurement section determines that either the second switching element or the fourth switching element has shorted in cases in which the power source voltage is normal and the detected voltage and the motor terminal voltage each indicate a constant low voltage without exhibiting an oscillating state, the resistor of the voltage divider circuit is a first resistor; the wiper control device further comprises a second resistor and a third resistor; one end of the second resistor is connected to the second terminal; another end of the second resistor is connected to one end of the third resistor; another end of the third resistor is grounded; and the detected voltage, which is input to the measurement section by way of the third terminal, is output from between the second and third resistors.
 Accordingly, the related arts would not disclose or suggest all the features of independent claims 1, 4, 7 and 12. Moreover, the related arts indicate that this particular wiper control device is novel and has not been published or patented by other entities. This, along with the rest of the claimed limitations, is not shown by the related art. 
Considering independent claim 1, 4, 7 and 12, the best reference found, Juzswik (US 4,705,997) teaches an improved motor drive circuit for a bidirectional inductive DC motor, the motor having first and second terminals for operative connection with a source of DC electrical power and the drive circuitry being adapted to be connected in series with the motor terminals across the source of DC electrical power. The motor drive circuitry includes four power MOSFETS operatively connected to the motor terminals in H-bridge configuration across the power source, the four power MOSFETS including first and second high-side power MOSFETS operatively connected to the first and second motor terminals respectively, and first and second low-side power MOSFETS operatively connected to the first and second motor terminals respectively. The drive circuit further includes first and second input terminals and first and second intermediate switching circuitry. The input terminals receive respective control signals, each of which is one of two possible logic states. The first intermediate switching circuitry is operatively connected between the first input terminal and the gates of the first high-side and first low-side power MOSFETS for controlling conduction of the first high-side and the first low-side power MOSFETS in a substantially complementary manner. The second intermediate switching circuitry is operatively connected between the second input terminal and the gates of the second high-side and second low-side power MOSFETS for controlling conduction of the second high-side and the second low-side power MOSFETS also in a substantially complementary manner. Juzswik doesn’t explicitly teach the combinations of independent claims 1, 4, 7 and 12 and the limitations are neither inherent nor obvious. As a result, these are allowable. 

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        6/18/22

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846